DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6-10 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (U.S Publication No. 20080055160 A1).
Regarding claim 1, Kim discloses an antenna device (which is a dual-band inverted F antenna, see fig.  1-4) comprising: 
an antenna element (which is a radiator 10 has a first radiation part 15 and a second radiation part 20) comprising a radiator arm (which is a radiation part 15), a shorting arm (via a short 7), and a feeder arm (via a feed 9), the shorting arm and the feeder arm being coplanar to and extending from an edge of the radiator arm (see fig.1), the feeder arm (via the feed 9) extending parallel to the shorting arm (via the short 7), (see fig. 1, paragraph [0033]); 

a first connecting element (which is the short 7) connecting the shorting arm of the antenna element (10) to the planar grounding element (5) to position the antenna element (10) and the planar grounding element (5) in separate parallel planes (see fig. 1, paragraph [0033] and [0034]); and 
a second connecting element (which is the feed 9) extending from and perpendicular to the feeder arm of the antenna element (10), (see fig. 1, paragraph [0033] and [0034]).
Regarding claim 3, Kim discloses the antenna device of claim 1, the antenna element forming an inverted-F antenna (see fig. 1, paragraph [0023]).
Regarding claim 6, Kim discloses the antenna device of claim 1, the first connecting element (which is the short 7) comprising an end aligned with a first corner of the planar grounding element (5), and the second connecting element (which is the feed) having an end aligned with a second corner of the planar grounding element (5), (see fig. 1, paragraph [0034]).
Regarding claim 7, Kim discloses the antenna device of claim 1, the first connecting element (which is the short 7) forming two right angles in a plane which is perpendicular to the separate parallel planes within which the antenna element (10) and the planar grounding element (5) are positioned (see fig. 1).
Regarding claim 8, Kim discloses the antenna device of claim 1, the antenna element (10), the planar grounding element (5), the first connecting element (7), and the second connecting element (9) forming an integrated structure (see fig. 1).
Regarding claim 9, Kim discloses the antenna device of claim 1, the planar grounding element (5) comprising a first planar side parallel to the antenna element (10) and a second planar side connected to the first connecting element (7), wherein the second planar side is perpendicular to the first planar side (see fig. 1).
Regarding claim 10, Kim discloses the antenna device of claim 9, the antenna element (10) having an area that is at least half an area of the first planar side of the planar grounding element (5), (see fig. 1).
Regarding claim 17, Kim discloses an integrated inverted-F antenna device (which is a dual-band inverted F antenna, see fig.  1-4) comprising: 
an antenna element (which is a radiator 10 has a first radiation part 15 and a second radiation part 20) comprising a radiator arm (which is a radiation part 15), a shorting arm (via a short 7), and a feeder arm (via a feed 9) which form an F-shape in a first plane (see fig. 1, paragraph [0033]); 
a grounding element (which is a ground 5) comprising a planar side  (see fig. 1, paragraph [0032]);
a first connecting element (which is the short 7) connecting the shorting arm of the antenna element (10) to the grounding element (5) to position the planar side of the grounding element (5) in a second plane that is separate from and parallel to the first plane (see fig. 1, paragraph [0033] and [0034]); and 
a second connecting element (which is the feed 9) extending from the feeder arm of the antenna element (10), the second connecting element (9) having a length that extends along a third plane that is perpendicular to the first and second planes (see fig. 1, paragraph [0033] and [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S Publication No. 20080055160 A1) in view of Chou et al. (U.S Patent 6937205 B2).
Regarding claims 2 and 18, Kim discloses the antenna device of claim 1, except for specifying that the planar grounding element forming an electromagnetic interference shield; and Chou discloses all the limitations of the inverted-F antenna of claim 17, except for specifying that the grounding element comprising a plurality of extension sides perpendicularly connected to the planar side of the grounding element to form an electromagnetic interference shield.
Chou, on the other hand, discloses an integral structure including an antenna and a shielding cover 10 comprises an antenna 101, a shielding cover 102, a first conducting plate 103, a second conducting plate 104 and four feet 105 (see fig. 1).  Chou further discloses t(he antenna 101 is used for signal transmitting and receiving, and the shielding cover 102 can avoid electromagnetic interferences and leakages. One end of the second conducting plate 104 is connected to the feed-in point of the antenna 101, the other end of that is connected to a printed circuit board of a wireless communication product for signal transferring. The four feet 105 connected to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the ground plane as taught by Kim with the integral structure including an antenna and a shielding cover as taught by Chou in order to avoid electromagnetic interferences and leakages, and provide the charges accumulated on the antenna can be grounded by the path of the first conducting plate, the shielding cover and the feet to constrain EMI and acquire better radiation pattern (see col. 2, lines 48-52 by Chou).
Regarding claim 19, Kim in view of Chou discloses all the limitations of the inverted-F antenna of claim 18, except for specifying that the first connecting element comprising a first section connected to the shorting arm, a second section coupled to the one of the plurality of extension sides, and a third section connecting the first and second sections, the third section having a first end that connects the third section to the first section at a right angle and a second end that connects the third section to the second section at a right angle.
However, Kim discloses a first connecting element (which is the short 7) connecting the shorting arm of the antenna element (10) to the grounding element (5) to position the planar side of the grounding element (5) in a second plane that is separate from and parallel to the first plane (see fig. 1, paragraph [0033] and [0034]).
.
Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S Publication No. 20080055160 A1) in view of Pan et al. (U.S Publication No. 20080055160 A1).
Regarding claim 4, Kim discloses all the limitation of claim 1 except for specifying that the antenna device of claim 1, the second connecting element comprising a tapered end.
Pan, on the other hand discloses a dual-band antenna is disclosed, comprising a radiating body, a shorting element, and a feeding element (see fig. 1 and abstract).  Pan, in figure 1, further discloses the radiating portion 130 is tapered in the direction from the radiating portion 140 toward the feeding element 110. In other embodiments, the width of the radiating portion 130 is widened in the direction from the radiating portion 140 toward the feeding element 110 (see paragraph [0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the second connecting element as 
Regarding claim 5, Kim in view of Pan discloses the antenna device of claim 4, the tapered end having a shape that generates a matching input impedance to an output of a circuit to which the tapered end electrically connect (see paragraph [0043 and [0045] by Pan).
Regarding claim 20, Kim discloses the inverted-F antenna of claim 17, the length of the second connecting element extending from a first end integrated with the feeder arm (via the feeder 9), (see fig.1).
Kim does not explicitly disclose the length of the second connecting element extending from a first end integrated with the feeder arm to a second tapered end.
Pan, on the other hand discloses a dual-band antenna is disclosed, comprising a radiating body, a shorting element, and a feeding element (see fig. 1 and abstract).  Pan, in figure 1, further discloses the radiating portion 130 is tapered in the direction from the radiating portion 140 toward the feeding element 110. In other embodiments, the width of the radiating portion 130 is widened in the direction from the radiating portion 140 toward the feeding element 110 (see paragraph [0024]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the second connecting element as taught by Kim with the second connecting element extending from a first end integrated with the feeder arm to a second tapered end in order having the width of the radiating .
Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 11 including:
“an electromagnetic interference shield element comprising a planar side and a plurality of extension sides perpendicularly connected to the planar side, the plurality of extension sides mounted to the printed circuit board; a first connecting element comprising a first end connected to the shorting arm of the antenna element and a second end connected to one of the extension sides of the electromagnetic interference shield element, the first connecting element positioning the antenna element and the planar side of the electromagnetic interference shield element in separate parallel planes; and a second connecting element having a first end connected to the feeder arm of the antenna element and a second end mounted to the printed circuit board.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claim 11 above. Therefore, the claims seemed patentable over the prior of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/20/2021